Exhibit 10.1

 

EXECUTION VERSION

 

FORBEARANCE AGREEMENT AND WAIVER

 

This FORBEARANCE AGREEMENT AND WAIVER (this “Forbearance Agreement”) dated as of
September 7, 2011 is by and among (i) ALBEMARLE MARITIME CORP., ARDEN MARITIME
CORP., AVON MARITIME CORP., BIRNAM MARITIME CORP., BRISTOL MARITIME CORP.,
CHESTER SHIPPING CORP., CUMBERLAND NAVIGATION CORP., DARBY NAVIGATION CORP.,
DOVER MARITIME CORP., ELROD SHIPPING CORP., EXETER SHIPPING CORP., FRANKFORT
MARITIME CORP., GLENWOOD MARITIME CORP., HANSEN SHIPPING CORP., HARTLEY
NAVIGATION CORP., HENLEY MARITIME CORP., HUDSON MARITIME CORP., JESSUP MARITIME
CORP., MONTROSE MARITIME CORP., OLDCASTLE SHIPPING CORP., QUENTIN NAVIGATION
CORP., RECTOR SHIPPING CORP., REMSEN NAVIGATION CORP., SHEFFIELD MARITIME CORP.,
SHERMAN MARITIME CORP., STERLING SHIPPING CORP., STRATFORD SHIPPING CORP.,
VEDADO MARITIME CORP., VERNON MARITIME CORP. and WINDSOR MARITIME CORP., each a
corporation organized under the laws of the Republic of the Marshall Islands
(collectively, together with any Borrowers joined on or after the date hereof,
the “Borrowers” and, each individually, a “Borrower”), (ii) TBS INTERNATIONAL
PLC, a corporation formed under the laws of Ireland (“Irish Holdings”),
(iii) TBS INTERNATIONAL LIMITED, a corporation formed under the laws of Bermuda
(“Bermuda Holdings”, and together with Irish Holdings, “Holdings”), (iv) TBS
SHIPPING SERVICES INC., a New York corporation, as administrative borrower (the
“Administrative Borrower”), (v) each lender party hereto (collectively, the
“Consenting Lenders” and individually, a “Consenting Lender”), and (vi) BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer.  Capitalized terms which are used
herein without definition and which are defined in the Credit Agreement referred
to below shall have the same meanings herein as in the Credit Agreement.

 

WHEREAS, the Borrowers, Holdings, the Administrative Borrower, the Consenting
Lenders and the Administrative Agent, among others, are parties to that certain
Second Amended and Restated Credit Agreement dated as of January 27, 2011 (as
amended and in effect from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrowers have advised the Lenders and the Administrative Agent
that the Borrowers anticipate one or more of the following Defaults and Events
of Default occurring under the Credit Agreement during the period from and after
the date hereof and prior to December 15, 2011: (i) the failure to pay to the
Lenders on September 30, 2011 the principal amounts due under the Term Loan 1 as
set forth in Section 2.07(a) of the Credit Agreement, which payment failure
would be an Event of Default under Section 8.01(a) of the Credit Agreement (the
“Payment Event of Default”), (ii) the potential failure to deliver Cash Flow
Forecasts that evidence and/or project the required minimum Qualified Cash as
set forth in Section 6.01(e) and Section 7.13(b) of the Credit Agreement, which
failure should such occur would be an Event of Default under Section 8.01(b) of
the Credit Agreement (the “Cash Flow Forecasts Event of Default”), provided,
that the Borrowers shall continue to be required to deliver Cash Flow Forecasts
as required in Section 6.01(e) of the Credit Agreement, and the failure to
deliver such reports shall not

 

--------------------------------------------------------------------------------


 

be a Specified Default, (iii) the potential failure to maintain the required
minimum Qualified Cash as set forth in Section 7.13(b) of the Credit Agreement,
which failure should such occur would be an Event of Default under
Section 8.01(b) of the Credit Agreement (the “Minimum Qualified Cash Event of
Default”), provided, that the Borrowers shall continue to be required to
maintain with Bank of America, N.A. a minimum average balance of $3,382,500, and
the failure to maintain such minimum average balance with Bank of America, N.A.
shall not be a Specified Default, (iv) the potential failure to be in compliance
with the Minimum Consolidated Interest Charges Coverage Ratio and the Maximum
Consolidated Leverage Ratio as of the end of the fiscal quarter ending
September 30, 2011 under Section 7.13(a) and Section 7.13(c) of the Credit
Agreement, respectively, which failures should such occur would each be an Event
of Default under Section 8.01(b) of the Credit Agreement (collectively, the
“Financial Covenant Compliance Events of Default”), (v) the potential failure to
maintain a Loan Value equal to or in excess of the Total Outstandings as
required by Section 8.01(q) of the Credit Agreement and to make prepayments to
cure any such Event of Default as set forth in Section 8.01(q) of the Credit
Agreement (the “Loan Value Event of Default”), and (vi) one or more
cross-defaults arising as a result of the occurrence of certain defaults and
events of default under one or more of the Financing Agreements identified on
Schedule 1 attached hereto, which such defaults and events of default should
such occur would be an Event of Default under Section 8.01(c) of the Credit
Agreement (arising as a result of a breach of Section 6.04 of the Credit
Agreement) and/or Section 8.01(e) of the Credit Agreement (arising as a result
of such defaults and events of default occurring under such Financing Agreements
identified on Schedule 1 attached hereto)(collectively, the
“Cross-Defaults”)(the Cash Flow Forecasts Event of Default, the Minimum
Qualified Cash Event of Default, the Financial Covenant Compliance Events of
Default, the Loan Value Event of Default and the Cross-Defaults, in each case to
the extent occurring prior to the Forbearance Termination Date (as defined
below), are herein referred to, collectively, as the “Specified Defaults”); and

 

WHEREAS, the Borrowers have requested that the Consenting Lenders and the
Administrative Agent, and the Consenting Lenders and the Administrative Agent
are willing to, (i) forbear, as herein provided, from exercising their rights
and remedies under the Credit Agreement, the other Loan Documents and applicable
law as a result of the Payment Event of Default and (ii) waive, as herein
provided, the Specified Defaults to the extent such Specified Defaults occur.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, Holdings, the Administrative Borrower, the
Consenting Lenders and the Administrative Agent hereby agree as follows:

 

Section 1.              Forbearance Arrangements.  Subject to all of the other
terms and conditions set forth herein, and (a) solely with respect to the
Payment Event of Default, the Administrative Agent and the Consenting Lenders
agree to forbear from exercising their rights and remedies under the Credit
Agreement, the other Loan Documents and applicable law arising as a result of
the Payment Event of Default (it being understood that nothing herein shall
constitute a waiver of any Payment Event of Default) and (b) solely with respect
to the Specified Defaults, the Administrative Agent and the Consenting Lenders
agree to waive the Specified Defaults, in each such case, solely during the
period from the

 

2

--------------------------------------------------------------------------------


 

date hereof until that date (the “Forbearance Termination Date”) which is the
earliest to occur of (i) December 15, 2011, (ii) the failure after the date
hereof of any of the Loan Parties to comply with any of the terms or
undertakings of this Forbearance Agreement, including, without limitation, the
covenants set forth in Section 2 hereof, (iii) the failure after the date hereof
of any of the Loan Parties to comply with any of the terms or undertakings of
any amendment, waiver, forbearance or similar agreement with the lenders and
other financial institutions under any of the Financing Agreements identified on
Schedule 1 attached hereto or the expiration, for any reason, of any deferral,
forbearance or similar period referred to therein, (iv) the occurrence after the
date hereof of any Default or Event of Default (other than the Payment Event of
Default and the Specified Defaults), and (v) the date that any of the Loan
Parties or any Affiliate thereof or any Person or entity claiming by or through
any of the Loan Parties joins in, assists, cooperates or participates as an
adverse party or adverse witness in any suit or other proceeding against the
Administrative Agent, the Lenders or any of their respective Affiliates relating
to the indebtedness referred to as the Obligations or any amounts owing
hereunder in connection with or related to any of the transactions contemplated
by the Credit Agreement, the other Loan Documents, this Forbearance Agreement or
any documents, agreements or instruments executed in connection with any of the
foregoing.  Upon the Forbearance Termination Date, the agreements of the
Administrative Agent and the Consenting Lenders to forbear from exercising their
rights and remedies in respect of the Payment Event of Default and to waive the
Specified Defaults, each as set forth herein, shall automatically, without the
requirement of any notice to any Loan Party, terminate (and the Specified
Defaults shall automatically be reinstated, without the requirement of any
notice to any Loan Party or otherwise, for all purposes under the Loan Documents
for all periods, including periods after the Forbearance Termination Date) and
the Administrative Agent and the Lenders shall be free in their sole and
absolute discretion to proceed to enforce any or all of their rights and
remedies set forth in this Forbearance Agreement, the Credit Agreement, the
other Loan Documents and applicable law, including, without limitation, the
right to demand the immediate repayment of the Loans and the right to immediate
repayment of all other Obligations in full.

 

Section 2.              Covenants.

 

(a)           Default Interest.  Commencing on September 30, 2011, the Borrowers
shall accrue interest on the principal amount of all outstanding Obligations at
the Default Rate as set forth in Section 2.08(b) of the Credit Agreement,
provided, that the 2.0% per annum portion of the interest rate that is above the
rate otherwise applicable shall be payable on the Interest Payment Date
occurring immediately following the Forbearance Termination Date.  Except as set
forth above, interest on each Loan shall continue to be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as specified in the Credit Agreement and the Borrowers agree to pay all interest
then due and payable on each such Interest Payment Date and as otherwise
provided in the Credit Agreement.

 

(b)           Restructuring Advisor.  At the Loan Parties’ expense, Bingham
McCutchen LLP, counsel to the Administrative Agent, shall engage a financial
advisor (a “Restructuring Advisor”) to, among other things, make visits to, and
discuss financial and operational matters with, the Borrowers and the other Loan
Parties upon reasonable advance notice and at reasonable times during normal
business hours and to advise the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders as to the business, operations, financial
condition and restructuring alternatives of the Borrowers and the other Loan
Parties.  The Borrowers and the other Loan Parties covenant and agree that
(i) such Restructuring Advisor shall not be limited in the frequency of visits
to the facilities of the Borrowers and the other Loan Parties; and (ii) the
Borrowers and the other Loan Parties shall cooperate with such Restructuring
Advisor and provide such Restructuring Advisor with all information reasonably
requested by such Restructuring Advisor in connection with its engagement within
a reasonable period of time after request.  All reasonable fees and expenses of
the Restructuring Advisor shall be for the account of the Borrowers and shall
constitute Obligations under the Credit Agreement.  Such fees and expenses shall
be payable by the Loan Parties on a monthly basis by a date certain each month
with the failure to pay within 2 Business Days of the due date constituting a
breach of this Forbearance Agreement and the Credit Agreement and an immediate
Event of Default under the Credit Agreement.  The failure of the Borrowers and
the other Loan Parties to cooperate with the Restructuring Advisor and to
provide any information or documents reasonably requested by such Restructuring
Advisor as provided above shall constitute a breach of this Forbearance
Agreement and the Credit Agreement and be an immediate Event of Default under
the Credit Agreement pursuant to Section 8.01(b) thereof.  The Restructuring
Advisor will provide good faith estimates of its fees and expenses on a periodic
basis from time to time, and will be instructed to perform its work in an
efficient manner, avoiding duplication of effort and utilizing the information
and work product provided to it by the Loan Parties and their advisors to the
extent practical.

 

(c)           Loan Parties’ Restructuring Advisor.  The Loan Parties shall
continue to engage AlixPartners, LLP as the restructuring advisor to the Loan
Parties, with a scope of services reasonably acceptable to the Administrative
Agent, until otherwise agreed in writing by the Administrative Agent.  In the
event that AlixPartners, LLP terminates their existing engagement by the Loan
Parties, the Borrowers shall appoint a restructuring advisor satisfactory to the
Administrative Agent with a scope of services reasonably acceptable to the
Administrative Agent within 5 Business Days (or such longer period of time as
agreed to in writing by the Administrative Agent) of AlixPartners, LLP providing
the Borrowers written notice of termination of their contract with the
Borrowers.  The Borrowers shall cause the newly appointed restructuring advisor
to continue to serve as a restructuring advisor to the Loan Parties until
otherwise agreed in writing by the Administrative Agent.  The Borrowers agree
that any final written reports of such restructuring advisor provided to the
Borrowers and the other Loan Parties will also be provided to the Administrative
Agent and the Lenders within a reasonable period of time following the
Borrowers’ or, as applicable, the other Loan Parties’ receipt of such final
written reports, provided that any such written reports the disclosure of which
would forfeit an attorney-client, accountant-client or other available privilege
shall be excluded from the foregoing delivery requirement.

 

4

--------------------------------------------------------------------------------


 

Section 3.              Affirmation and Acknowledgment of the Borrowers and
other Loan Parties.

 

(a)           Ratification of Obligations and Security.  Each Borrower and each
other Loan Party hereby ratifies and confirms all of its Obligations to the
Lenders, the L/C Issuer and the Administrative Agent, including, without
limitation, the Loans, and each Borrower hereby affirms its absolute and
unconditional promise to pay to the Lenders, the L/C Issuer and the
Administrative Agent the Loans and all other amounts due under the Credit
Agreement.  Each Borrower hereby confirms that the Obligations are secured
pursuant to the Collateral Documents and pursuant to all other instruments and
documents executed and delivered by the Borrowers and as security for the
Obligations.

 

(b)           Compliance with Loan Documents.  Each Loan Party will, and will
cause each of its Subsidiaries to, comply and continue to comply with all of the
terms, covenants and provisions contained in the Loan Documents to which each is
a party and any other instruments evidencing or creating any of the
Obligations.  Without limiting the foregoing, the Borrowers and the other Loan
Parties acknowledge and agree that, notwithstanding the forbearance and waiver
arrangements set forth in Section 1 hereof, the Borrowers and the other Loan
Parties shall continue to be obligated to deliver all financial statements,
certificates, notices, valuations and other information required under the terms
of the Credit Agreement and the other Loan Documents as set forth in the
applicable Loan Document and any failure to deliver such financial statements,
certificates, notices, valuations and other information as therein provided
shall be an Event of Default under the Credit Agreement as therein provided.

 

(c)           Further Assurances.  Each Loan Party will, and will cause its
Subsidiaries to, at any time or from time to time execute and deliver such
further instruments, each in form and substance satisfactory to the
Administrative Agent, and take such further action as the Administrative Agent
may reasonably request, in each case further to effect the purposes of this
Forbearance Agreement, the Loan Documents and all documents, agreements and
instruments executed in connection therewith.

 

Section 4.              Release.  In order to induce the Administrative Agent
and the Consenting Lenders to enter into this Forbearance Agreement, each Loan
Party acknowledges and agrees that, as of the date hereof: (a) such Loan Party
does not have any claim or cause of action against the Administrative Agent, the
L/C issuer or any Lender (or any of its respective directors, officers,
employees or agents); (b) such Loan Party does not have any offset right,
counterclaim or defense of any kind against any of its respective obligations,
indebtedness or liabilities to the Administrative Agent, the L/C Issuer or any
Lender; and (c) each of the Administrative Agent, the L/C Issuer and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Loan Parties.  Each Loan Party wishes to eliminate any
possibility that any past conditions, acts, omissions, events, circumstances or
matters would impair or otherwise adversely affect the Administrative Agent’s,
the L/C Issuer’s or any Lender’s rights, interests, contracts, collateral
security or remedies.  Therefore, each Loan Party unconditionally releases,
waives and forever discharges (i) any and all liabilities, obligations, duties,
promises or indebtedness of any kind of the Administrative Agent, the L/C Issuer
or any Lender to such Loan Party, except the obligations to be performed by any
Administrative Agent, the L/C Issuer or any Lender on or after the date hereof
as expressly stated in this

 

5

--------------------------------------------------------------------------------


 

Forbearance Agreement, the Credit Agreement and the other Loan Documents, and
(ii) all claims, offsets, causes of action, suits or defenses of any kind
whatsoever (if any), whether arising at law or in equity, whether known or
unknown, which such Loan Party might otherwise have against the Administrative
Agent, the L/C Issuer, any Lender or any of its directors, officers, employees
or agents, in either case (i) or (ii), on account of any past or presently
existing condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind.

 

Section 5.              Representations and Warranties.  Holdings and the
Borrowers hereby represent and warrant to the Administrative Agent as follows:

 

(a)           Representations and Warranties in the Credit Agreement.  The
representations and warranties of Holdings and the Borrowers contained in the
Credit Agreement were true and correct in all material respects as of the date
when made and continue to be true and correct in all material respects on the
Forbearance Agreement Effective Date (as defined below) except for
(a) representations or warranties which expressly relate to an earlier date in
which case such representations and warranties shall be true and correct, in all
material respects, as of such earlier date, (b) representations or warranties
which are no longer true as a result of a transaction expressly permitted by the
Credit Agreement or (c) representations or warranties which are no longer true
as a result of the Payment Event of Default and the Specified Defaults.

 

(b)           Ratification, Etc.  Except as expressly modified hereby, the
Credit Agreement is hereby ratified and confirmed in all respects and shall
continue in full force and effect.  The Credit Agreement shall, together with
this Forbearance Agreement, be read and construed as a single agreement.  All
references in the Credit Agreement or any related agreement or instrument shall
hereafter refer to the Credit Agreement as modified hereby.

 

(c)           Authority, Etc.  The execution and delivery by each of Holdings
and the Borrowers of this Forbearance Agreement and the performance by each of
Holdings and the Borrowers of all of its agreements and obligations under the
Credit Agreement, as modified hereby, are within Holdings and each Borrower’s
corporate authority and have been duly authorized by all necessary corporate
action on the part of Holdings and such Borrower.

 

(d)           Enforceability.  This Forbearance Agreement and the Credit
Agreement, as modified hereby, constitute the legal, valid and binding
obligations of Holdings and the Borrowers and are enforceable against Holdings
and the Borrowers in accordance with their terms, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of, creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding may be brought.

 

Section 6.              Effectiveness of Forbearance Agreement.  The provisions
of this Forbearance Agreement shall become effective upon the satisfaction of
each of the following conditions (such date, the “Forbearance Agreement
Effective Date”), in each

 

6

--------------------------------------------------------------------------------


 

case in a manner and in form and substance satisfactory to the Administrative
Agent (unless otherwise agreed to in writing by the Administrative Agent):

 

(a)           This Forbearance Agreement shall have been duly executed and
delivered by each of the Borrowers, Holdings, the Administrative Borrower, the
Guarantors, the Administrative Agent and the Consenting Lenders and shall be in
full force and effect;

 

(b)           The applicable Subsidiaries of Holdings shall have entered into
forbearance arrangements or, as applicable, an amendment, waiver or other
modification reasonably satisfactory to the Administrative Agent of each
Financing Agreement identified on Schedule 1 to this Forbearance Agreement and
any other material Indebtedness of such Subsidiaries, in each case to the extent
required by such Financing Agreement to maintain compliance therewith (or, in
the case of failure to make payments thereunder, forbear from pursuing any
remedies in respect of such default) and the Administrative Agent shall have
received an Officer’s Certificate signed by a duly authorized officer of
Holdings and attaching and certifying to be true, correct and complete, a fully
executed copy of each such forbearance arrangement or, as applicable, amendment,
waiver or other modification.

 

(c)           The Administrative Agent shall have received payment for the fees,
and expenses including, without limitation, fees and expenses incurred by their
counsel Bingham McCutchen LLP and other consultants, for which invoices or
estimates therefor have been provided to the Loan Parties on or prior to the
Forbearance Agreement Effective Date.

 

(d)           The representations and warranties of each of the Loan Parties in
the Credit Agreement and the other Loan Documents shall be true and correct in
all material respects as of the Forbearance Agreement Effective Date, except
with respect to the occurrence of the Payment Event of Default and the Specified
Defaults referred to herein and to the extent that any of such representations
and warranties relate by their terms to a prior date they shall be true and
correct in all material respects as of such prior date.

 

(e)           There shall have occurred no Default or Event of Default other
than the Payment Event of Default and the Specified Defaults.

 

Section 7.              No Other Amendments.  Except as expressly provided in
this Forbearance Agreement, all of the terms and conditions of the Credit
Agreement remain in full force and effect.

 

Section 8.              Execution in Counterparts.  This Forbearance Agreement
may be executed in any number of counterparts, but all such counterparts shall
together constitute but one instrument.  In making proof of this Forbearance
Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.

 

7

--------------------------------------------------------------------------------


 

Section 9.              Expenses.   Pursuant to Section 11.04 of the Credit
Agreement, all costs and expenses incurred or sustained by the Administrative
Agent in connection with this Forbearance Agreement, including the fees and
disbursements of legal counsel for the Administrative Agent in producing,
reproducing and negotiating the Forbearance Agreement, will be for the account
of the Borrowers whether or not the transactions contemplated by this
Forbearance Agreement are consummated.

 

Section 10.            Miscellaneous.  THIS FORBEARANCE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW
YORK GENERAL OBLIGATIONS LAW §5-1401). The captions in this Forbearance
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof.  This Forbearance Agreement shall constitute one of the
Loan Documents referred to in the Credit Agreement and any failure by any Loan
Party to comply with the terms contained herein shall constitute an immediate
Event of Default.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Forbearance
Agreement as of the date first set forth above.

 

BORROWERS:

 

ALBEMARLE MARITIME CORP.

 

 

ARDEN MARITIME CORP.

 

 

AVON MARITIME CORP.

 

 

BIRNAM MARITIME CORP.

 

 

BRISTOL MARITIME CORP.

 

 

CHESTER SHIPPING CORP.

 

 

CUMBERLAND NAVIGATION CORP.

 

 

DARBY NAVIGATION CORP.

 

 

DOVER MARITIME CORP.

 

 

ELROD SHIPPING CORP.

 

 

EXETER SHIPPING CORP.

 

 

FRANKFORT MARITIME CORP.

 

 

GLENWOOD MARITIME CORP.

 

 

HANSEN SHIPPING CORP.

 

 

HARTLEY NAVIGATION CORP.

 

 

HENLEY MARITIME CORP.

 

 

HUDSON MARITIME CORP.

 

 

JESSUP MARITIME CORP.

 

 

MONTROSE MARITIME CORP.

 

 

OLDCASTLE SHIPPING CORP.

 

 

QUENTIN NAVIGATION CORP.

 

 

RECTOR SHIPPING CORP.

 

 

REMSEN NAVIGATION CORP.

 

 

SHEFFIELD MARITIME CORP.

 

 

SHERMAN MARITIME CORP.

 

 

STERLING SHIPPING CORP.

 

 

STRATFORD SHIPPING CORP.

 

 

VEDADO MARITIME CORP.

 

 

VERNON MARITIME CORP.

 

 

WINDSOR MARITIME CORP.

 

 

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

Name:

Tara DeMakes

 

 

Title:

Attorney-in-Fact

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

HOLDINGS:

 

TBS INTERNATIONAL PLC

 

 

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

Name:

Tara DeMakes

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

TBS INTERNATIONAL LIMITED

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

Name:

Tara DeMakes

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

ADMINISTRATIVE BORROWER:

 

TBS SHIPPING SERVICES INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

Name:

Tara DeMakes

 

 

Title:

Secretary

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Wallace, Jr.

 

 

Name:

Robert L. Wallace, Jr.

 

 

Title:

SVP

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as a Consenting Lender

 

 

 

 

 

 

By:

/s/ Robert L. Wallace, Jr.

 

 

Name:

Robert L. Wallace, Jr.

 

 

Title:

SVP

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

 

DVB BANK SE (formerly known as DVB Bank N.V. (as successor in interest to DVB
Group Merchant Bank (Asia) Ltd.)), as co-Syndication Agent and a Consenting
Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maarten Vis

 

 

Name:

Maarten Vis

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vicente Alava-Pons

 

 

Name:

Vicente Alava-Pons

 

 

Title:

Senior Vice President

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

 

TD BANK, N.A. (formerly known as TD Banknorth, N.A.), as Documentation Agent and
a Consenting Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bethany Buitenhuys

 

 

Name:

Bethany Buitenhuys

 

 

Title:

VP

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Consenting Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard B. Saulsbery

 

 

Name:

Richard B. Saulsbery

 

 

Title:

Senior Vice President

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a Consenting Lender

 

 

 

 

 

 

By:

/s/ Thomas F. Furst

 

 

Name:

Thomas F. Furst

 

 

Title:

Vice President

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

 

BBVA COMPASS BANK (as successor in interest to Guaranty Bank), as a Consenting
Lender

 

 

 

 

 

 

By:

/s/ John P. Wedemeyer

 

 

Name:

John P. Wedemeyer

 

 

Title:

Senior Vice President

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------

 


 

 

WEBSTER BANK NATIONAL ASSOCIATION, as a Consenting Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Consenting Lender

 

 

 

 

 

 

 

By:

/s/ Sarah R. Miller

 

Name:

Sarah R. Miller

 

Title:

Vice President

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

TRISTATE CAPITAL BANK, as a Consenting Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH COMMERCIAL FINANCE CORP., as a Consenting Lender

 

 

 

 

By:

/s/ Robert L. Wallace, Jr.

 

Name:

Robert L. Wallace, Jr.

 

Title:

SVP

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF SCOTLAND PLC, as a Consenting Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

GUARANTORS’ ACKNOWLEDGMENT

 

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Forbearance Agreement and the Borrowers’, Holdings’ and the
Administrative Borrower’s execution thereof; (b) ratifies and confirms all of
their respective obligations and liabilities under the Loan Documents to which
any of them is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the Obligations of the Borrowers under the
Credit Agreement as modified; (c) acknowledge and confirm that the liens and
security interests granted pursuant to the Loan Documents are and continue to be
valid and perfected first priority liens and security interests (subject only to
Permitted Encumbrances) that secure all of the Obligations on and after the date
hereof; and (d) acknowledges and agrees to the terms of Forbearance Agreement
applicable to such Guarantor (including, without limitation, the Release set
forth in Section 4 thereof and the retention of the restructuring advisors set
forth in Section 2 thereof) and agrees to be bound by the terms thereof.

 

GUARANTORS:

 

 

TBS U.S. ENTERPRISES LLC

 

 

 

By: TBS SHIPPING SERVICES INC., its sole member

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Secretary

 

 

 

TBS ENERGY LOGISTICS L.P.

 

 

 

By: TBS U.S. ENTERPRISES LLC, its general partner

 

 

 

By: TBS SHIPPING SERVICES INC., its sole member

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Secretary

 

 

 

TBS SHIPPING HOUSTON, INC.

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Secretary

 

Signature Page to Guarantors’ Acknowledgment to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

ROYMAR SHIP MANAGEMENT, INC.

 

TBS SHIPPING SERVICES INC.

 

AZALEA SHIPPING & CHARTERING, INC.

 

COMPASS CHARTERING CORP.

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Secretary

 

 

 

TBS HOLDINGS LIMITED

 

WESTBROOK HOLDINGS LTD.

 

TRANSWORLD CARGO CARRIERS, S.A.

 

MERCURY MARINE LTD. (F/K/A TBS LOGISTICS LTD.)

 

TBS WORLDWIDE SERVICES INC.

 

BEEKMAN SHIPPING CORP.

 

FAIRFAX SHIPPING CORP.

 

LEAF SHIPPING CORP.

 

PACIFIC RIM SHIPPING CORP.

 

TBS AFRICAN VENTURES LIMITED

 

TBS DO SUL LTD.

 

TBS EUROLINES, LTD.

 

TBS LATIN AMERICA LINER, LTD.

 

TBS MIDDLE EAST CARRIERS, LTD.

 

TBS NORTH AMERICA LINER LTD.

 

TBS OCEAN CARRIERS, LTD.

 

TBS PACIFIC LINER, LTD.

 

TBS WAREHOUSE & DISTRIBUTION GROUP LTD.

 

TBS WAREHOUSE & EQUIPMENT HOLDINGS LTD.

 

TBSI NEW SHIP DEVELOPMENT CORP.

 

TBS MINING LIMITED

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Attorney-in-Fact

 

Signature Page to Guarantors’ Acknowledgment to Forbearance Agreement and Waiver

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO FORBEARANCE AGREEMENT

 

EXISTING FINANCING AGREEMENTS

 

Amended and Restated Loan Agreement, dated May 6, 2010, between Argyle Maritime
Corp., Caton Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime
Corp., McHenry Maritime Corp., and Sunswyck Maritime Corp., as Borrowers, and
The Royal Bank of Scotland plc, as Lender (as amended prior to the date hereof).

 

Loan Agreement, dated January 16, 2008, between Bedford Maritime Corp., Brighton
Maritime Corp., Hari Maritime Corp., Prospect Navigation Corp., Hancock
Navigation Corp., Columbus Maritime Corp., and Whitehall Marine Transport Corp.,
as Borrower. and DVB Group Merchant Bank (ASIA) Ltd., as Lender (as amended
prior to the date hereof).

 

Loan Agreement dated December 7, 2007, between Claremont Shipping Corp. and
Yorkshire Shipping Corp., as Borrower, and Credit Suisse as Lender (as amended
prior to the date hereof).

 

Loan Agreement dated February 29, 2008, between Amoros Maritime Corp., Lancaster
Maritime Corp., and Chatham Maritime Corp., as Borrower, and AIG Commercial
Equipment Finance, Inc., as Lender (as amended prior to the date hereof).

 

Loan Agreement dated June 19, 2008, between Grainger Maritime Corp., as
Borrower, and Joh Berenberg, Gossler & Co. KG as Lender (as amended prior to the
date hereof).

 

Bank of America Master Agreement (as amended prior to the date hereof).

 

--------------------------------------------------------------------------------